Exhibit 99.1 Twitter Q2 2016 Shareholder Letter July 26, 2016 Dear Shareholders, We look forward to discussing our second quarter 2016 financial results with you at 2:00 p.m. PT today. As a reminder, to have your questions considered during Q&A, Tweet to @TwitterIR using #TWTR. Thank you for your interest and we look forward to speaking with you soon. Overview Total revenue in the second quarter reached $602 million, up 20% year-over-year. We saw continued increases in engagement, and sequential growth in both monthly active and daily active usage. This growth was driven by marketing initiatives, organic growth and product improvements, including better relevance in both the enhanced timeline and push notifications. We are seeing the direct benefit of recent product changes, and with disciplined execution, we believe we can drive improved engagement and audience growth time. · Q2 revenue totaled $602 million, an increase of 20% year-over-year. o Advertising revenue totaled $535 million, an increase of 18% year-over-year. Mobile advertising revenue was 89% of total advertising revenue. o Data licensing and other revenue totaled $67 million, an increase of 35% year-over-year. o U.S. revenue totaled $361 million, an increase of 12% year-over-year. o International revenue totaled $241 million, an increase of 33% year-over-year. o Total ad engagements were up 226% year-over-year. o Cost per engagement (CPE) was down 64% year-over-year. · Q2 GAAP net loss of $107 million and non-GAAP net income of $93 million. · Q2 GAAP diluted EPS of ($0.15) and non-GAAP diluted EPS of $0.13. · Q2 adjusted EBITDA of $175 million, up 45% year-over-year, representing an adjusted EBITDA margin of 29%. · Average monthly active users (MAUs) were 313 million for Q2, up 3% year-over-year and compared to 310 million in the previous quarter. o Average U.S. MAUs were 66 million for Q2, up 1% year-over-year and compared to 65 million in the previous quarter. o Average international MAUs were 247 million for Q2, up 4% year-over-year and compared to 245 million in the previous quarter. · Mobile MAUs represented 82% of total MAUs. 1 We continue to attract great leaders. We recently announced the hire of Renee Atwood, our new Global Head of HR, who comes to us with a wealth of experience helping world-class technology companies hire, learn and grow. We’re also thrilled with the recent additions to our Board. Debra Lee (CEO of BET Networks) who joined our Board in May, brings decades of experience in the media industry, and Bret Taylor (founder and CEO of Quip), who joined our Board three weeks ago, has created and scaled some of the most admired consumer technologies of the last 15 years. Our Service Twitter is what's happening now. Whether it’s breaking news, entertainment, sports, or other everyday topics, seeing what's happening and watching live events unfold with the conversations around them; that's the power of Twitter. This is our second quarterly update after laying out our long-term strategy and priorities. We have five priorities for the year: refining our core service, live-streaming video, creators and influencers, safety, and developers. We made meaningful progress across each in Q2 and we’re encouraged to see the direct benefit of recent product changes already driving increases in engagement and retention.
